


RESTRICTED STOCK UNIT AGREEMENT

UNDER THE 2007 CARE INVESTMENT TRUST INC. EQUITY PLAN

 

Name of Grantee:

 

F. Scott Kellman

Number of Restricted Stock Units:

 

35,000 RSUs

Grant Date:

 

April 8, 2008

Cumulative Vesting Schedule
(from continuous service):

 

50% of the RSUs vest on April 8, 2011, and the remaining 50% of the RSUs vest on
April 8, 2012.

This Restricted Stock Unit Agreement (the “Agreement”) is between Care
Investment Trust Inc., a Maryland corporation (the “Company”), and you, the
Grantee named above, as an employee of CIT Healthcare LLC, the manager of the
Company pursuant to a management agreement (the “Manager”).

The Company wishes to award to you a number of Restricted Stock Units (RSUs)
which represent the right to receive shares of the Company’s Common Stock, par
value $0.001 per share (the “Common Stock”), subject to vesting and certain
other restrictions as provided in this Agreement, in order to carry out the
purposes of the 2007 Equity Plan (the “Plan”).

Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:

1. Award of Restricted Stock Units.

The Company hereby grants to you, effective as of the Grant Date, an Award of
RSUs for that number of shares of Common Stock indicated above on the terms and
conditions set forth in this Agreement and in accordance with the terms of the
Plan.

2. Scheduled Vesting.

Subject to the terms and conditions of this Agreement, RSUs shall become vested
in the amount or amounts set forth herein if you remain continuously employed by
the Manager from the Grant Date until the respective date or dates described
above in this Agreement. For purposes of this Agreement, employment by the
Manager means employment with any parent or subsidiary of the Manager or any
other entity that directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with the Manager.

 

 

--------------------------------------------------------------------------------






3. Issuance of Shares of Common Stock.

The Company shall issue to you within ten (10) days of vesting that number of
shares of Common Stock equal to the number of RSUs vesting on such date. Such
shares may be delivered to you either by book-entry registration or in the form
of a certificate or certificates, registered in your name or in the names of
your legal representatives, beneficiaries or heirs, as applicable.

4. Effect of Termination of Employment.

Your rights to RSUs that are not vested shall be immediately and irrevocably
forfeited upon your termination of employment with the Manager, including the
right to receive dividend equivalents as provided in Section 8(b) of this
Agreement. However, in the event that your termination of employment with the
Manager occurs due to your death, Disability, Retirement, or due to a Reduction
in Force Termination, any unvested RSUs shall become vested. The number of
shares of Common Stock corresponding to such vested RSUs shall be issued to you
within ten (10) days of your employment termination.

“Employment” covered under this Agreement shall mean the performance of bona
fide services for the Manager. Your employment by the Manager shall not be
deemed to have terminated if you take any military leave, sick leave, or other
bona fide leave of absence approved by the Manager, as applicable, regardless of
whether pay is suspended during such leave.

A “Reduction in Force Termination” shall mean the termination of your employment
by the Manager, or by any parent or subsidiary of the Manager or any other
entity that directly or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with the Manager, as a result of a
reduction in force, corporate down-sizing, change in operations, permanent
facility relocation or closing, or other job elimination.

“Disability” shall have the meaning as defined under the Manager’s long-term
disability plan or policy that covers you, or, in the event that the Manager has
no long-term disability plan or policy covering you, “Disability” shall have the
same meaning as defined under Section 409A of the Code.

“Retirement” means either (a) your employment termination with the Manager’s
consent on or after attaining your “Normal Retirement Age”; or (b) your
employment termination with the Manager’s consent upon (i) completing at least a
10-year “Period of Benefit Service” and (ii) having either (A) attained age 55,
or (B) incurred an “Eligible Termination” and, at the time of such “Eligible
Termination,” having attained age 54. The terms “Normal Retirement Age,” “Period
of Benefit Service,” and “Eligible Termination,” shall have the meanings as
defined in the CIT Group Inc. Retirement Plan effective January 1, 2001 (the
“Retirement Plan”). You are eligible for Retirement under this Award, whether or
not you participate in the Retirement Plan.

 

 

2

 

--------------------------------------------------------------------------------






5. Effect of a Change in Control.

If the Company experiences a Change in Control (as defined in the Plan) prior to
the time that any outstanding RSUs have vested, such unvested RSUs shall
immediately vest and be settled upon the effective date of the Change in
Control.

6. Effect of Termination of Management Agreement.

If the management agreement between Care and the Manager is terminated or not
renewed other than for Cause (as such term shall be defined in the management
agreement), any outstanding RSUs that are not then vested shall become
immediately vested, and the number of shares of Common Stock corresponding to
such vested RSUs shall be issued to you within ten (10) days of such termination
or non-renewal. If the management agreement is terminated or not renewed for
Cause (as such term shall be defined in the management agreement) any
outstanding RSUs that are not then vested shall become immediately forfeited.

7. Transfer Restrictions.

Notwithstanding anything to the contrary in this Agreement, the RSUs may not be
sold, assigned, transferred, pledged, or otherwise encumbered by you. The
Committee shall have the authority, in its discretion, to accelerate the time at
which any or all of the RSUs vest.

No transfer by will or the applicable laws of descent and distribution of any
shares of Common Stock which are issuable to you upon settlement of the RSUs by
reason of your death shall be effective to bind the Company unless the Committee
administering the Plan shall have been furnished with written notice of such
transfer and a copy of the will or such other evidence as the Committee may deem
necessary to establish the validity of the transfer.

8. Distributions and Adjustments.

(a) If there is any change in the number or character of the Common Stock of the
Company without additional consideration paid to the Company (through any stock
dividend or other distribution, recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares or otherwise), the Committee administering the
plan shall, in such manner and to such extent (if any) as it deems appropriate
and equitable, adjust the number of RSUs subject to this Agreement accordingly,
in its sole discretion. Any fractional RSUs resulting from an adjustment under
this Section 8(a) shall be rounded down to the nearest whole unit.

(b) RSUs shall be credited with dividend equivalents at such times as dividends,
whether in the form of cash, Common Stock, or other property are paid with
respect to the Common Stock. Any such dividend equivalents shall be paid on the
dividend payment date to you as if each RSU held by you were a share of
outstanding Common Stock.

 

 

3

 

--------------------------------------------------------------------------------






9. Taxes.

(a) You acknowledge that you will consult with your personal tax advisor
regarding the federal, state and local tax consequences of the grant of the
RSUs, payment of dividend equivalents on the RSUs, the vesting of the RSUs and
issuance of shares of Common Stock to you in settlement of the RSUs and any
other matters related to this Agreement. You are relying solely on your advisors
and not on any statements or representations of the Company or any of its
agents. You understand that you are responsible for your own tax liability that
may arise as a result of this grant or any other matters related to this
Agreement.

(b) In order to comply with all applicable federal, state or local income tax
laws or regulations, the Company may take such action as it deems appropriate to
ensure that all income and payroll taxes, which are your sole and absolute
responsibility, are withheld or collected from you at the minimum required
withholding rate.

(c) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, you may elect to satisfy any applicable
tax withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the RSUs (including property attributable to the RSUs
described in Section 8(b) above) by:

(i) delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company),

(ii) having the Company withhold a portion of the shares of Common Stock to be
issued to you in settlement of the RSUs having a Fair Market Value equal to the
amount of such taxes, or

(iii) delivering to the Company shares of Common Stock having a Fair Market
Value equal to the amount of such taxes. The Company will not deliver any
fractional share of Common Stock but will pay, in lieu thereof, the Fair Market
Value of such fractional share of Common Stock. Your election must be made on or
before the date that the amount of tax to be withheld is determined.

10. General Provisions.

(a) Interpretations. This Agreement is subject in all respects to the terms of
the Plan. A copy of the Plan is available upon your request. Terms used herein
which are defined in the Plan shall have the respective meanings given to such
terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest.

(b) No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company,
a subsidiary of the Company or the Manager. In addition, the Company, a
subsidiary of the Company or the Manager, as applicable, may at any time dismiss
you from employment free from any liability or any claim under this Agreement,
unless otherwise expressly provided in this Agreement.

 

 

4

 

--------------------------------------------------------------------------------






(c) Securities Matters. The Company shall not be required to issue or deliver
any shares of Common Stock until the requirements of any federal or state
securities or other laws, rules or regulations (including the rules of any
securities exchange) as may be determined by the Company to be applicable are
satisfied.

(d) Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.

(e) Saving Clause. If any provision(s) of this Agreement shall be determined to
be illegal or unenforceable, such determination shall in no manner affect the
legality or enforceability of any other provision hereof.

(f) Section 409A. The RSUs granted hereunder are intended to avoid the potential
adverse tax consequences to you of Section 409A of the Code. Notwithstanding the
foregoing or any provision of the Plan or this Agreement, if any provision of
this Award Agreement contravenes Section 409A or could cause you to incur any
tax, interest or penalties under Section 409A, the Board of Directors or the
Committee, as applicable, may, in its sole discretion, and without your consent,
modify such provision to (i) comply with, or avoid being subject to, Section
409A, or to avoid the incurrence of any taxes, interest and penalties under
Section 409A, and/or (ii) maintain to the maximum extent practicable, the
original intent and economic benefit to you of the applicable provision without
materially increasing the cost to the Company or contravening the provisions of
Section 409A. This Section 10(f) does not create an obligation on the part of
the Company to modify the Plan or this Award Agreement and does not guarantee
that the RSUs or shares of Common Stock distributed hereunder will not be
subject to taxes, interest and penalties under Section 409A.

(g) Rights as a Stockholder. You shall have no rights as a stockholder of the
Company with respect to any RSUs covered by this Agreement until the shares of
Common Stock are issued to you in respect of the RSUs.

(h) Governing Law. The internal law, and not the law of conflicts, of the State
of Maryland will govern all questions concerning the validity, construction and
effect of this Agreement.

(i) Notices. You should send all written notices regarding this Agreement or the
Plan to the Company at the following address:

Care Investment Trust Inc.

c/o CIT Healthcare LLC

505 Fifth Avenue, 6th Floor

New York, New York 10017

Attn: Robert O’Neill

(j) Benefit and Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto, their respective successors,
permitted assigns, and legal representatives. The Company has the right to
assign this Agreement, and such assignee shall become entitled to all the rights
of the Company hereunder to the extent of such assignment.

 

 

5

 

--------------------------------------------------------------------------------






11. Refusal of Award.

If you desire to refuse this Award, you must notify the Company in writing no
later than thirty (30) days after receipt of this Agreement. Your acceptance of
this Award shall constitute your acceptance of all the terms and conditions of
this Agreement.

IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Agreement as of the day and year first above written.

 

 

 

CARE INVESTMENT TRUST INC.



 

By: 


/s/ Robert O’Neill

 

 

 

Robert O’Neill

 

 

Its:

Chief Financial Officer and Treasurer

 

 

6

 

--------------------------------------------------------------------------------